Citation Nr: 0206215	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from June 1957 to May 1959.  
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

This claim was previously before the Board and in a September 
1997 decision, it was remanded to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1. A September 1985 Board decision denied service connection 
for a back disorder. 

2. The evidence associated with the claims file subsequent to 
the Board's September 1985 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

3.  The evidence of record does not demonstrate a causal 
relationship between the veteran's current back disorder and 
any incident of military service.


CONCLUSIONS OF LAW

1. The Board's September 1985 decision denying service 
connection for residuals of a back disorder is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2001) 

2. New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2001); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).  

3. A back disorder was not incurred in or aggravated by 
active service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for a back 
disorder on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection was addressed in a September 1985 Board 
decision and service connection was denied.  That decision is 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 20.1105 
(2001).  In March 1996, the veteran filed to reopen his 
claim.  A May 1996 rating decision denied reopening the claim 
on the basis that new and material evidence had not been 
submitted.  The veteran disagreed with that decision and 
initiated a timely appeal.  As there is a prior final 
decision for this claim, the September 1985 Board decision, 
the Board is required to determine whether new and material 
evidence has been presented before reopening and adjudicating 
the claim of service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1980).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West Supp. 2001); 38 C.F.R. § 3.156 
(2001).  When a veteran seeks to reopen a claim, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance is "new and material."  Under 
the version of 38 C.F.R. § 3.156(a) applicable to this case, 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,520, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1996 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 1996 statement of 
the case and a supplemental statement of the case in August 
2001, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and private medical records have been 
received.  In this regard, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 

In the present case, subsequent to the September 1985 Board 
decision, the veteran submitted VA outpatient treatment 
records and private medical reports reflecting that he had 
received periodic treatment for a back disorder from February 
1965 to September 1984.  In addition, statements from 
individuals familiar with the veteran's medical history were 
submitted in support of his claim.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran's current back 
disorder is attributable to service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and his claim is reopened.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of chronicity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2001).  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. At 54.

The veteran's service medical records are missing from the 
claims file.  Throughout the course of this appeal, the RO 
made several written requests in an attempt to obtain or 
reconstruct the veteran's service medical records.  A 
November 1984 response from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri asserted that the 
veteran's service medical records were presumably lost or 
destroyed in a 1973 fire at the NPRC facility.  The RO 
continued to make requests, and in July 1998, January 1999, 
and March 2000, the NPRC again responded that none of the 
veteran's records had been found. 

Private treatment records dated December 1963 to October 1967 
from the Chicago Osteopathic Hospital are included in the 
claims file.  In March 1967, the veteran presented with 
complaints of lumbar pain and sciatic radiation down his left 
leg.  An examination revealed that tension and mild 
tenderness bilaterally at L2 and L5, and he was diagnosed 
with lumbosacral instability.  No reference was made to the 
veteran's service, or any disorder having its onset during 
active service.  

Treatment reports from the Chicago College of Osteopathic 
Medicine, dated February 1965 to March 1972, are of record.  
During that time, the veteran sought treatment for several 
conditions, including a back disorder.  In April 1969, he 
complained of right side lumbosacral back pain and was 
diagnosed with lumbosacral instability.  No reference was 
made to the veteran's service.  

An August 1980 hospitalization report from Olympia Fields 
Osteopathic Medical Center indicated that the veteran was 
diagnosed with osteoarthritis with acute lumbosacral strain 
and hypertension.  The etiology of the veteran's back 
disorder was not discussed, nor was his time in active 
service.  

An October 1980 statement from Kenneth Singer, D.N., related 
that the veteran had been treated since February 1979 for 
abnormal body structural conditions involving the muscles and 
ligaments of the lumbar, sacrum, and right leg.  Dr. Singer 
indicated that the veteran's lumbar pain had subsided until a 
December 1979 accident worsened his condition.  The veteran's 
service was not mentioned in Dr. Singer's statement. 

VA outpatient treatment records from VAMC Lakeside dated from 
November 1982 to January 1983 are included in the claims 
file.  During that time, the veteran reported a history of 
chronic low back pain, and in December 1982 he underwent a 
lumbar laminectomy.  It was noted that his history of 
recurrent back pain existed over the prior 3 to 4 years.  No 
reference was made to the veteran's active service or an 
injury incurred during service.  

In a September 1984 statement, the veteran asserted that he 
injured his lower back during basic training in July 1957.  
He indicated that his back pain began in 1967 and that he 
sought treatment at that time. 

The veteran was afforded a VA orthopedic examination in 
September 1984.  At that time, he reported that his back 
trouble began during basic training at Fort Riley, Kansas.  
He stated that he went to the dispensary and was given 
medication and a bedboard for treatment.  He indicated that 
he began receiving frequent treatment for his back in 1967.  
The examiner diagnosed the veteran with a history of low back 
strains with degenerative changes, postoperative with 
moderate limitation of motion of the lumbar spine.  He did 
not comment on the etiology of the veteran's back disorder.

A January 2000 statement from the veteran's ex-wife related 
that the veteran had suffered from chronic back problems 
during the early 1960s and had sought medical treatment at 
that time.

A January 2000 statement from the veteran's former mother-in-
law maintained that the veteran had "trouble with his back" 
during the early part of the 1960s and that he continues to 
have back problems.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence fails to support a claim of service connection for a 
back disorder.  The Board finds further, that the evidence in 
this case is not in equipoise.  The Board recognizes that the 
veteran's service medical records are missing from the claims 
file, and as such, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

While it is unfortunate that the veteran's service medical 
records are missing from the claims file, the appeal must be 
decided on the evidence of record.  The evidence fails to 
show that the veteran's back disorder had its onset during 
active service.  In addition, no physician has linked his 
back disorder to active service or to an injury incurred 
during active service.  The evidence of record reflects that 
the veteran first sought treatment for a back disorder in 
March 1967, roughly eight years after service, and continued 
to receive treatment for a back disorder, intermittently, 
through September 1984.  While there were several physicians 
treating the veteran during that time, none linked his back 
disorder to active service.  

In addition, with the exception of his September 1984 VA 
orthopedic examination, there is no indication that the 
veteran ever reported to a physician that his back disorder 
had its onset during active service.  Despite telling the VA 
examiner that his disorder was incurred during service, the 
examiner did not render an opinion as to the etiology of the 
veteran's back disorder.  The mere fact that such a notation 
was made in his examination report does not represent his 
opinion that the veteran's disorder had its onset during 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by 
additional medical comment, does not constitute competent 
medical evidence).

In short, the Board concludes that the medical evidence does 
not show that the veteran's current back disorder had its 
onset during service, that arthritis was manifest to a 
compensable degree within the one-year presumptive period or 
that it is related to service.  The Board has also considered 
the January 2000 lay statements; however, neither of these 
statements includes an assertion that the veteran's back 
disorder had its onset during service.  In point of fact, 
they do not discuss the veteran's service at all, but instead 
claim that he suffered from "back problems" in the early 
1960s.  The veteran is the only individual that has linked 
his current back disorder to his time in service.  However, 
he does not appear from the record to have any medical 
expertise, and as such, his statements regarding the origin 
of his back disorder do not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eye-witness 
account of a veteran's visible symptoms, but they are simply 
not capable of offering evidence that requires medical 
knowledge).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder and the 
appeal is granted to this extent only.

Service connection for a back disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

